       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 1 of 21




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  TONY HONG,
                                             Case No. 4:19-cv-00435-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

  RECREATIONAL EQUIPMENT
  INC, et al.,

        Defendants.



                                INTRODUCTION

      Before the Court are Defendant’s Motion for Summary Judgment (Dkt. 43),

Plaintiff’s Motion for Summary Judgment (Dkt. 44), and Plaintiff’s Motion to Seal

(Dkt. 48). For the reasons discussed below, the Court grants in part and denies in

part Defendants’ Motion for Summary Judgment (Dkt. 43), denies Plaintiff’s

Motion for Summary Judgment (Dkt. 44), and denies Plaintiff’s Motion to Seal

(Dkt. 48).

                                 BACKGROUND

      Tony Hong is an artist who created “Tree Rings,” an illustration that depicts

the inner-tree rings of a tree trunk. Hong describes the work as “imbued with


MEMORANDUM DECISION AND ORDER - 1
         Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 2 of 21




numerous artistic decisions, including the number and varying spacing of rings,

their particular thickness, their unique curvature, their shading and myriad other

stylistic choices.” In 2015, the Tree Rings illustration was registered with the

United States Copyright Office. (Dkt. 44-2.) The certificate of registration states

that the work was created in 2009 and lists the date of first publication as

November 6, 2010. (Id.) The effective date of the certificate is October 31, 2015.

(Id.)

        Samuel Krieg creates specialty climbing bags. Krieg both directly markets

and sells the climbing bags and also sells them to retailers such as Recreational

Equipment, Inc. (REI). Krieg’s website features approximately eighty climbing

bags, two of which have a tree-ring design and are at issue in this case. Krieg and

REI entered into an agreement to sell these bags in August/September 2015, and

REI sold the bags beginning in 2016.

        On June 18, 2019, Hong filed the present action for copyright infringement,

alleging that Krieg affixed a version of Hong’s “Tree Rings” illustration to the two

bags Krieg provided to REI for retail sale and did so without Hong’s consent or

license. Hong alleges that REI has further reproduced, distributed, and created

derivative works of Tree Rings by posting photos of the infringing bags on its

website. Hong brings claims against Krieg and REI for copyright infringement in




MEMORANDUM DECISION AND ORDER - 2
        Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 3 of 21




violation of the United States Copyright Act, 17 U.S.C. §§ 101 et seq.; and for

removal of copyright management information and falsified copyright

management information in violation of the Digital Millennium Copyright Act

(DMCA), 17 U.S.C. §1202.

                      SUMMARY JUDGMENT STANDARD

      Summary judgment is appropriate where the record, read in the light most

favorable to the nonmovant, indicates “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

Summary adjudication, or partial summary judgment “upon all or any part of [a]

claim,” is appropriate where there is no genuine dispute as to any material fact

regarding that portion of the claim. Fed. R. Civ. P. 56(a).

      Material facts are those necessary to the proof or defense of a claim and are

determined by referring to substantive law. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). In deciding a motion for summary judgment, “[t]he evidence

of the non-movant is to be believed, and all justifiable inferences are to be drawn

in his favor.” Anderson, 477 U.S. at 255.

      The moving party has the initial burden of establishing the absence of a

material fact for trial. Id. at 256. “If a party fails to properly support an assertion of

fact or fails to properly address another party’s assertion of fact . . . the court


MEMORANDUM DECISION AND ORDER - 3
        Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 4 of 21




may . . . consider the fact undisputed.” Fed. R. Civ. P. 56(e)(2). Summary

judgment must be entered “against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

Therefore, if the nonmovant does not make a sufficient showing to establish the

elements of its claims, the Court must grant the motion. See id.

                      COPYRIGHT INFRINGMENT CLAIM

      Hong seeks summary judgment on his claim for copyright infringement.

Defendants also seek summary judgment on this claim, contending that Hong does

not have a valid copyright in the Tree Rings image. Defendants further contend

that Hong is not entitled to statutory damages because any infringement occurred

prior to the effective date of the registration of the copyright.

      A.     Whether Hong has a valid copyright

      To establish copyright infringement, a plaintiff must show “(1) ownership of

a valid copyright, and (2) copying of constituent elements of the work that are

original.” Feist Publ's, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991); see

17 U.S.C. § 501(b).

      Copyright registration is “prima facie evidence of the validity of the

copyright and of the facts stated in the certificate.” 17 U.S.C. § 401(c). To rebut

the presumption that a copyright is valid, the challenging party must “offer some


MEMORANDUM DECISION AND ORDER - 4
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 5 of 21




evidence or proof to dispute or deny” the prima facie case. Desire, LLC v. Manna

Textiles, Inc., 986 F.3d 1253, 1259 (9th Cir. 2021).

      Here, it is undisputed that Hong registered the Tree Rings design, with an

effective date of registration of October 31, 2015. Defendants contend, however,

that Hong’s copyright is not valid for two reasons. First, they contend that Tree

Rings is not “original.” Second, they contend that Hong’s copyright registration

contains an inaccurate date of first publication and that, as a result, this Court must

request the Register of Copyrights to advise the court whether the inaccurate

information, if known, would have caused the Register to refuse registration.

             1. The Tree Rings illustration is “original.”

       “To qualify for copyright protection, a work must be original to the author.”

Feist, 499 U.S. at 345 “ ‘Original, as the term is used in copyright, means only that

the work was independently created by the author (as opposed to copied from other

works), and that it possesses at least some minimal degree of creativity.’ ” Desire,

986 F.3d at 1259 (citing Feist, 499 U.S. at 345).

      Here, Defendants contend that Tree Rings is not “original” because it depicts

an image of tree rings that is “ubiquitous in nature.” They contend there are

“thousands of indistinguishable images of tree rings available for inspiration and

use in secondary product designs,” and that many of these were available prior to

the 2009 date of creation for Hong’s Tree Rings.


MEMORANDUM DECISION AND ORDER - 5
        Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 6 of 21




      Hong has, however, presented undisputed evidence that Tree Rings is the

product of his own imagination, that the work was independently created by him,

and that the work is the product of at least some degree of creativity. This evidence

is undisputed and is sufficient to make the work an original. See Feist, 499 U.S. at

346 (“To be sure, the requisite level of creativity is extremely low; even a slight

amount will suffice. The vast majority of works make the grade quite easily, as

they possess some creative spark, “no matter how crude, humble or obvious” it

might be.”).

               2. The registration contains an inaccurate first publication date.

      Publication is defined under the Copyright Act as “the distribution of

copies . . . of a work to the public by sale or other transfer of ownership, or by

rental, lease, or lending. The offering to distribute copies . . . to a group of persons

for purposes of further distribution, public performance, or public display,

constitutes publication. A public performance or display of a work does not of

itself constitute publication.” 17 U.S.C. § 101.

      Here, the certificate of registration lists the first day of publication as

November 6, 2010. (Dkt. 44-2.) Defendants contend that it is undisputed that Hong

published Tree Rings prior to November 6, 2010. In support, Defendants cite to

issue 5 of a publication called Blue Canvas, which includes the Tree Rings image,




MEMORANDUM DECISION AND ORDER - 6
           Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 7 of 21




and which was acknowledged by Hong on his Facebook page on July 12, 2010.1

(Dkt 46-3 at 2-3; Dkt. 46-4 at 2.)

       Hong does not deny that this is his Facebook post, but contends that

Defendants have not shown the date or month the Blue Canvas magazine was

published. Hong further contends that this evidence is insufficient because

Defendants have not provided evidence that Hong authorized Blue Canvas to print

a copy of the Tree Rings image. Hong has not, however, cited to or provided any

evidence to rebut the evidence submitted by Defendants.

       The Court finds the undisputed evidence submitted by Defendants regarding

the Blue Canvas publication of Tree Rings to be sufficient to demonstrate

publication prior to July 12, 2010. The Court rejects Hong’s contention that

Defendants have not sufficiently proven the date that issue 5 was available to the

public or that Hong authorized the inclusion of Tree Rings in that issue. In doing

so the Court notes that Hong’s Facebook post is dated July 12, 2010. This post

states: “A buddy just sent me a cell phone pic of my first magazine feature! I




       1
         Defendants also cite to a copy of Hong’s Facebook page dated May 3, 2010, on which
the Tree Rings image was posted. (See Dkt. 46-2.) Hong does not deny this post but contends
that uploading a copy of his work to Facebook is not necessarily a “publication” under the
Copyright Act. Although the case law appears to support Hong’s position, the Court need not
decide that issue because the Blue Canvas publication is sufficient to show that Tree Rings was
published prior to the November 6, 2010, date listed in the certificate of registration.



MEMORANDUM DECISION AND ORDER - 7
        Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 8 of 21




haven’t had a chance to go yet, but you can get the latest issue of Blue Canvas

magazine at Borders, Barnes and Noble bookstores, and most any other bookstores

or art stores across the country.” (Dkt. 46-4 at 2.) The only reasonable inference

from this Facebook post is that Hong had authorized Blue Canvas to print a copy

of the image. Further, Hong is encouraging his followers to go out and get a copy

of the magazine and is even informing his followers where they can find a copy of

the magazine. Thus, the only reasonable inference is that the Blue Canvas issue

with the Tree Rings image had been published to the public by the date of that

post, which is July 12, 2010.

      Again, Hong has presented no evidence rebutting Defendants’ evidence of

the Blue Canvas magazine publication that includes the Tree Rings image, nor has

Hong presented evidence rebutting, nor has he otherwise denied, that he made the

Facebook post on July 12, 2010, referencing the publication, and that he authorized

Blue Canvas to publish the Tree Rings image.

      Based on the unrebutted evidence presented by Defendants, the Court finds

that Tree Rings has a date of first publication of sometime prior to July 12, 2010.

Accordingly, the certificate of registration, which lists the date of first publication

as November 6, 2010, contains inaccurate information.

      That the certificate of registration contains this inaccuracy does not,




MEMORANDUM DECISION AND ORDER - 8
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 9 of 21




however, invalidate Hong’s copyright as a matter of law. Instead, the Court must

“request the Register of Copyrights to advise the court whether the inaccurate

information, if known, would have caused the Register of Copyrights to refuse

registration.” 17 U.S.C. § 411(b)(2). The Court will, accordingly, submit a request

to the Register of Copyrights for such advice.

      B.     Infringement commenced prior to the effective registration date.

      Assuming that Hong has a valid copyright in Tree Rings, no award for

statutory damages is available for the infringement of that copyright if the

infringement commenced after the first publication of the work and before the

effective date of its registration. See 17 U.S.C. § 412.

      As discussed above, the effective date of the Tree Rings copyright

registration is October 31, 2015. Thus, if the infringement commenced prior to

October 31, 2015, Hong is not entitled to statutory damages.

      Defendants contend that the infringement began in April 2015, or at the

latest in May through August 2015, and thus began prior to the effective date of

registration, and that Hong is therefore not entitled to statutory damages. In support

of their argument, they have submitted evidence demonstrating the following:

Krieg designed and ordered a yard of fabric bearing the Tree Rings image in April

2015. Krieg sold finished products—the two climbing bags at issue here—using

the fabric bearing the Tree Rings image in May through August 2015 to wholesale


MEMORANDUM DECISION AND ORDER - 9
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 10 of 21




buyers for retail sale and to at least one individual buyer. Krieg and REI entered

into an agreement for Krieg to sell climbing bags with the Tree Rings image to REI

for retail sale in August/September 2015.

      Hong, in response, contends that the infringement did not commence until

after the October 31, 2015, effective registration date. He argues (1) that Krieg’s

acts of designing and ordering fabric with the Tree Rings image was not an act of

infringement; (2) that Krieg’s sale of the bags using that fabric was to wholesale

retailers and not to the “public” and thus not an infringement; and (3) that even if

Krieg’s acts of infringement commenced prior to October 31, 2015, REI’s

independent acts of infringement did not predate October 31, 2015, and thus

provide an independent basis for holding REI liable.

             1. Hong is not entitled to statutory damages arising out of Krieg’s
                infringement.

      Krieg’s act of ordering and acquiring the fabric does not appear to be an act

of infringement in and of itself because it was not a distribution of copies of the

Tree Rings image “to the public by sale or other transfer of ownership, or by rental,

lease, or lending.” 17 U.S.C. § 106(3) (providing that the owner of copyright has

the exclusive right to distribute, and authorize distribution, of copies “of the

copyrighted work to the public by sale or other transfer of ownership, or by rental,

lease, or lending”).



MEMORANDUM DECISION AND ORDER - 10
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 11 of 21




      Krieg’s act of selling finished products wholesale to retailers and to at least

one individual purchaser prior to October 31, 2015, is, however, an act of

infringement. As noted above, Krieg has submitted evidence that between May and

August 2015, he sold the bags wholesale to various retailers who in turn marketed

the bags for sale to the public, and that he also sold the bags to individuals. This

evidence includes Krieg’s declaration, photographs of the bags on sale at climbing

retailer stores, and a copy of a receipt showing a sale to an individual. Although

Hong contends that the Court does not know who these individuals are, he puts

forward no evidence to contradict Krieg’s declaration that sales of the product

were made to both wholesalers for retail sale and to individual purchasers.

      The undisputed evidence establishes that the infringement of copyright

commenced prior to the October 31, 2015, effective date of registration.

Accordingly, Hong is not entitled to statutory damages arising from Krieg’s

copyright infringement.

             2. Hong is not entitled to statutory damages arising out of REI’s
                infringement.

      Hong argues that even if Krieg’s infringement commenced before October

31, 2015, REI’s infringement did not commence until after the effective date and

that Hong is therefore entitled to statutory damages against REI.

      The undisputed evidence in the record demonstrates that REI began working



MEMORANDUM DECISION AND ORDER - 11
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 12 of 21




with Krieg to sell the bags in August 2015, which is prior to the effective

registration date, but that REI’s sales of bags to the public did not begin until 2016,

which is after the effective date of registration. Thus, the question comes down to

whether REI’s acts of infringement provide a distinct and separate basis on which

to impose statutory damages. The Court finds that it does not.

      “[T]he first act of infringement in a series of ongoing infringements of the

same kind marks the commencement of one continuing infringement under § 412.”

Derek Andrew, Inc. v. Poof Apparel Corp., 528 F.3d 696, 700-01 (9th Cir. 2008).

Further, where there are multiple participants in a line of related copyright

violations, “the earliest date of infringement by any participant” in that line

constitutes the date of commencement. Bouchat v. Bon-Ton Dept. Stores, Inc., 506

F.3d 315, 331 (4th Cir. 2007); cf. Desire, 986 F.3d at 1265 (“[f]or any two or more

jointly and severally liable infringers, a plaintiff is entitled to one statutory damage

award per work”).

      Here, there is a series of ongoing infringements of the same kind—Krieg’s

use of the Tree Rings image on bags that he sold to retailers as well as to individual

buyers. The series of ongoing infringements involved multiple participants. The

multiple participants at issue in this case are Krieg as the producer and wholesale

distributor of the bags and REI as the retailer. Thus, Krieg and REI are jointly and




MEMORANDUM DECISION AND ORDER - 12
        Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 13 of 21




severally liable infringers, and the Court looks to the earliest date of infringement

by either Krieg or REI to determine the date of commencement of the

infringement. See Bouchat, 506 F.3d at 331.

       As discussed previously, Krieg’s series of ongoing infringements began in

May 2015 or, at the latest, in August 2015. This thus marks the commencement of

infringement for the Krieg-REI series of ongoing infringements. Because the

commencement date is prior to the effective date of registration, Hong is not

entitled to statutory damages against either Krieg or REI.2

              DIGITAL MILLENIUM COPYRIGHT ACT CLAIMS

       The Digital Millennium Copyright Act (DMCA) prohibits the removal or

alteration of copyright management information (CMI) conveyed in connection

with creative works. 17 U.S.C. § 1202. CMI includes “[t]he name of, and other

identifying information about, the author . . . [or] copyright owner of the work.” Id.

Hong contends that Krieg violated the DMCA by removing CMI from the Tree

Rings image and by providing CMI that is false.

       A.      Defendants are entitled to summary judgment on the claim for
               removal or alteration of copyright management information.




       2
         REI’s display of images of the bags on its website as part of its marketing of the bags is
merely part of this ongoing series of infringements. It is not, as Hong argues, an independent,
separate infringement upon which statutory damages can be based.



MEMORANDUM DECISION AND ORDER - 13
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 14 of 21




      To prove a violation of § 1202(b), a plaintiff must first prove the existence

of CMI in connection with a copyrighted work. 17 U.S. C. § 1202(b). Next, the

plaintiff must prove that a defendant, without authority from the copyright owner

or the law either (1) intentionally removed or altered the CMI, or (2) distributed the

work or copies of the works while knowing that CMI had been removed or altered

without authority of the copyright owner. 17 U.S.C. § 1202(b)(1), (3). Finally, the

plaintiff must demonstrate that, while doing one of the above, the defendant knew

or had reasonable grounds to know that such distribution “will induce, enable,

facilitate, or conceal an infringement.” Id.

      Krieg’s declarations state that the Tree Rings image he found online and

downloaded did not have any CMI associated with Hong or anyone else, that no

CMI whatsoever was on that image, that he was unaware of any copyright in the

image or any possible conflict, that he did not remove or alter any CMI, and that he

did not distribute a work so altered knowing, or having reasonable grounds to

know, that it would induce, enable, facilitate, or conceal an infringement. Krieg

further declares that neither the author’s name nor a description or title of the work

was present when he downloaded the image; that there was not any identifying

numbers or symbols referring to such information, or links to such information;

that there were no watermarks, signatures, or metadata embedded in the work; and




MEMORANDUM DECISION AND ORDER - 14
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 15 of 21




that there was no copyright notice printed near the image. Krieg provides what he

represents to be a true and correct copy of the image he downloaded and in the

exact format that it was downloaded, along with metadata showing the date of

download as March 20, 2015. The images do not have any CMI.

      Krieg also declares that he does not recall the exact website from which he

downloaded the image in 2015 but that, during that time, he commonly used black

and white “clip art” images from websites that allowed anyone to use and

manipulate the images for any use and at no cost. Krieg provides the names of two

different such websites and declares that he believes he obtained the image from

one of those websites. Finally, Krieg provides copies of webpages from websites

(including one of two that he believes he used to download the Tree Rings image

in 2015). He represents that these websites provide black and white images of

illustrations of tree rings, including images that appear to be the Tree Rings image

at issue in this case. The copies of the webpages he provides confirm his

representations and show that the images of Tree Rings on the webpages do not

include any CMI associated with Hong or anyone else.

      Hong contends, in response, that there is an issue of fact. He contends that

Krieg’s declarations are self-serving and further notes that Krieg fails to identify

the website from which he downloaded the Tree Rings image. Hong has not,




MEMORANDUM DECISION AND ORDER - 15
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 16 of 21




however, provided any evidence to rebut Krieg’s declarations and exhibits. Hong

has provided a copy of the Tree Rings image submitted with his certificate of

registration. From the Court’s close review of that image, there does not appear to

be any visible CMI associated with it. Further, the Court has reviewed the image of

Tree Rings that Hong posted on his Facebook page and the image of Tree Rings

included in the Blue Canvas magazine. Neither of these images appear to have

visible CMI. Indeed, there does not appear to be any image of Tree Rings in the

record that shows CMI associated with Hong.

       The Court is aware that it may be difficult for Hong to present evidence to

rebut Krieg’s statements of what Krieg did and did not do with the Tree Rings

image. However, Hong has not provided any evidence in rebuttal. For example,

there is no evidence demonstrating that the Tree Rings image had CMI associated

with it at any time. Such evidence could have come in the form of a sworn

declaration or affidavit from Hong stating that when he published the image, it had

CMI associated with it, and a copy of the Tree Rings image with CMI. Hong has

not however submitted this or any other evidence that rebuts Defendants’ evidence

that the Tree Rings image that Krieg downloaded did not have any CMI associated

with it.

       Based on the foregoing, the Court finds that Hong has failed to establish that




MEMORANDUM DECISION AND ORDER - 16
        Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 17 of 21




there is a genuine issue of material fact regarding whether Krieg removed or

altered CMI associated with the Tree Rings image Krieg downloaded.

Accordingly, based on the undisputed facts, Defendants are entitled to summary

judgment on Hong’s claim for violation of § 1202(b).

        B.    Defendants are entitled to summary judgment on the claim for
              falsification of copyright management information.

        Under § 1202(a), “No person shall knowingly and with the intent to induce,

enable, facilitate, or conceal infringement – (1) provide copyright management

information that is false, or (2) distribute or import for distribution copyright

management information that is false.” 17 U.S.C. § 1202(a).

        Hong contends that Defendants violated this provision because Krieg added

his trademark (either the “K” mark or the “Krieg” mark) to the bags, which makes

it appear that Krieg was the source of the Tree Rings image. Exhibits attached to

Krieg’s declarations show that a “K” or “Krieg” was added to the image on the

bags.

        Defendants have submitted evidence in the form of Krieg’s declarations and

exhibits, that demonstrate that there was no CMI on the Tree Rings image Krieg

downloaded; that Krieg did not know that the image was copyrighted until Hong

filed the present lawsuit; and that Krieg thus did not knowingly and with the intent

to induce, enable, facilitate, or conceal an infringement, put his own mark on the



MEMORANDUM DECISION AND ORDER - 17
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 18 of 21




bags with the Tree Rings image. Hong has, again, not submitted any evidence to

contradict the evidence submitted by Defendants.

      The Court finds that Hong has failed to establish that there is a genuine issue

of material fact regarding Krieg’s knowledge and intent in putting his mark on the

bags. Accordingly, based on the undisputed evidence in the record, the Court finds

that Krieg did not “knowingly and with the intent to induce, enable, facilitate, or

conceal infringement,” put his mark on the bags with the Tree Rings image.

Defendants are therefore entitled to summary judgment on Hong’s claim for

violation of § 1202(a).

                               MOTION TO SEAL

      Hong moves to seal his declaration submitted in opposition to Defendants’

motion for summary judgment.

      “[C]ourts of this country recognize a general right to inspect and copy public

records and documents, including judicial records and documents.” Nixon v.

Warner Commc'ns, Inc., 435 U.S. 589, 597 (1978). Parties must “overcome[ ] this

strong presumption” of public access when seeking to maintain the confidentiality

of judicial files and records. Kamakana v. City and County of Honolulu, 447 F.3d

1172, 1178 (9th Cir. 2006). A party seeking to seal documents attached to a

dispositive motion has the burden of demonstrating “compelling reasons” for

protection that outweigh the public interest. Id. at 1178-79.


MEMORANDUM DECISION AND ORDER - 18
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 19 of 21




      Because judicial records are public documents, a showing of good cause to

seal a document under Federal Rule of Civil Procedure 26(c) is not sufficient to

fulfill the “compelling reasons” standard and preclude production. Id. at 1180.

Rather, the party is “required to present articulable facts identifying the interests

favoring continued secrecy . . . and to show that these specific interests overcame

the presumption of access by outweighing the public interest in understanding the

judicial process.” Id. at 1181 (internal citation omitted).

      The information that Hong seeks to seal is REI sales information for the

bags bearing the Tree Rings image. This information was provided by REI to

Hong’s prior attorneys and was marked for “Attorney’s Eyes Only.” Hong

provides no other justification for sealing the documents. Further, Defendants have

not put forth any justification for sealing these documents.

      The Court finds that the justification provided for sealing these documents is

insufficient to overcome the presumption of public access to judicial records.

Accordingly, the motion to seal will be denied.

                                       ORDER

      IT IS ORDERED:

      1.     Defendant’s Motion for Summary Judgment (Dkt. 43) is GRANTED

in part and DENIED in part as follows:

             a.     Summary Judgement is GRANTED in favor of Defendants on


MEMORANDUM DECISION AND ORDER - 19
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 20 of 21




Plaintiff’s claims under 17 U.S.C. § 1202(a) and (b).

             b.     Summary Judgment is GRANTED in favor of Defendants on

Plaintiff’s claim for statutory damages under 17 U.S.C. § 412.

             c.     Summary Judgment is DENIED on the issue of whether

Plaintiff has a valid copyright.

      2.     Plaintiff’s Motion for Summary Judgment (Dkt. 44) is DENIED.

      3.     Plaintiff’s Motion to Seal (Dkt. 48) is DENIED. The Clerk of the

Court is directed to unseal the document docketed as Dkt. 49.

      IT IS FURTHER ORDERED that the Court submits the attached inquiry

to the Register of Copyrights asking whether the inaccurate information regarding

date of first publication contained in the registration application for Registration

Number VA 2-022-677, as described in this Memorandum Decision and Order, “if

known, would have caused the Register of Copyrights to refuse registration.”

      IT IS FURTHER ORDERED that the Clerk of the Court is directed to

serve the Register of Copyrights with a copy of this Memorandum Decision and

Order and the letter attached hereto via U.S. Mail to Shira Perlmutter, Register of

Copyrights and Director of the U.S. Copyright Office, Library of Congress, 101

Independence Avenue, SE, Washington, DC 20540.

      IT IS FURTHER ORDERED that this case is STAYED until the Court




MEMORANDUM DECISION AND ORDER - 20
       Case 4:19-cv-00435-BLW Document 56 Filed 03/04/21 Page 21 of 21




receives a response to said inquiry.



                                         DATED: March 4, 2021


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 21
